 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    ROBERT H. SMITH, et al.,

 9                                  Plaintiffs,            Case No. C17-1457-RSL-MAT

10           v.                                            ORDER GRANTING IN-PART
                                                           DEFENDANTS’ MOTIONS TO
11    RYAN W. PHILLIPS, et al.,                            EXTEND THE DISPOSITIVE MOTION
                                                           CUT-OFF DATE AND RE-NOTING
12                                  Defendants.            DEFENDANTS’ SUMMARY
                                                           JUDGMENT MOTIONS
13

14          This is a civil rights action brought under 42 U.S.C. § 1983. This matter comes before the

15   Court at the present time for consideration of defendants’ motions to extend the dispositive motion

16   cut-off date, and on defendants’ stipulation to re-note their pending summary judgment motions.

17   The Court, having reviewed defendants’ submissions, hereby finds and ORDERS as follows:

18          (1)     The motion of the Snohomish County defendants to extend the dispositive motion

19   cut-off date (Dkt. 72) is GRANTED. Defendants requested a nine day extension, from February

20   19, 2019 to February 28, 2019, to file their dispositive motion, citing unforeseen weather delays

21   during the month of February. Plaintiffs have not opposed this motion, and the Court deems the

22   request reasonable. The Snohomish County defendants submitted their summary judgment motion

23   to the Court on February 28, 2019, and the motion has been accepted for filing.

     ORDER GRANTING IN-PART DEFENDANTS’
     MOTIONS TO EXTEND THE DISPOSTIVE
     MOTION CUT-OFF DATE - 1
 1          (2)     The motion of defendants Cracchilo and Seth to extend the dispositive motion cut-

 2   off date (Dkt. 73) is DENIED. Defendants Cracchilo and Seth, in their motion, requested the same

 3   extension as the Snohomish County defendants for the same reason. However, defendants

 4   Cracchilo and Seth ultimately filed their summary judgment motion by the original February 19,

 5   2019 deadline. Their request for additional time is therefore moot.

 6          (3)     Defendants’ motions for summary judgment (Dkts. 74, 79) are RE-NOTED for

 7   consideration on April 26, 2019. On March 8, 2019, defendants advised the Court that they had

 8   been contacted by plaintiff James Phillips who indicated a need for an extension of time based on

 9   the fact that he had been transferred to another facility and was unable to work on his case because

10   he did not have access to his legal paperwork or to legal research. (See Dkt. 88.) Defendants

11   indicated in their submission that they were willing to stipulate to an extension of time for Mr.

12   Phillips to respond to their pending summary judgment motions and suggested a new noting date

13   of April 26, 2019. (See id.) It appears that the suggested extension is warranted, and defendants’

14   motions will therefore be re-noted pursuant to their stipulation. Plaintiffs’ responses to defendants’

15   summary judgment motions are now due not later than Monday, April 22, 2019.

16          (4)     The Clerk is directed to send copies of this Order to plaintiffs, to counsel for

17   defendants, and to the Honorable Robert S. Lasnik.

18          DATED this 12th day of April, 2019.

19

20
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
21

22

23

     ORDER GRANTING IN-PART DEFENDANTS’
     MOTIONS TO EXTEND THE DISPOSTIVE
     MOTION CUT-OFF DATE - 2
